

Exhibit 10.5
MYOVANT SCIENCES LTD.
2020 INDUCEMENT PLAN
ADOPTED BY THE COMPENSATION COMMITTEE: NOVEMBER 4, 2020


1.    GENERAL.
(a)     Eligible Stock Award Recipients. Newly hired Employees who were not
previously an employee of the Company or an Affiliate or who are entering into
employment following a bona fide period of non-employment with the Company or an
Affiliate are eligible to receive Stock Awards.
(b)    Available Stock Awards. The Plan provides for the grant of the following
types of Stock Awards: (i) Nonstatutory Stock Options and (ii) Restricted Stock
Unit Awards.
(c)    Purpose. The Plan, through the granting of Stock Awards, is intended to
help the Company secure and retain the services of eligible award recipients,
provide incentives for such persons to exert maximum efforts for the success of
the Company and any Affiliate and provide a means by which the eligible
recipients may benefit from increases in value of the Common Stock.
2.    ADMINISTRATION.
(a)    Administration by Compensation Committee. The Compensation Committee of
the Company’s Board of Directors will administer the Plan. The Compensation
Committee may delegate administration of the Plan to a Subcommittee, as provided
in Section 2(c).
(b)    Powers of Compensation Committee. The Compensation Committee will have
the power, subject to, and within the limitations of, the express provisions of
the Plan:
(i)    To determine (A) who will be granted Stock Awards; (B) when and how each
Stock Award will be granted; (C) what type of Stock Award will be granted;
(D) the provisions of each Stock Award (which need not be identical), including
when a person will be permitted to exercise or otherwise receive cash or Common
Stock under the Stock Award; (E) the number of shares of Common Stock subject
to, or the cash value of, a Stock Award; and (F) the Fair Market Value
applicable to a Stock Award.
(ii)    To construe and interpret the Plan and Stock Awards granted under it,
and to establish, amend and revoke rules and regulations for administration of
the Plan and Stock Awards. The Compensation Committee, in the exercise of these
powers, may correct any defect, omission or inconsistency in the Plan or in any
Stock Award Agreement, in a manner and to the extent it will deem necessary or
expedient to make the Plan or Stock Award fully effective.
(iii)    To settle all controversies regarding the Plan and Stock Awards granted
under it.
(iv)    To accelerate, in whole or in part, the time at which a Stock Award may
be exercised or vest (or at which cash or shares of Common Stock may be issued).
(v)    To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or a Stock Award Agreement, suspension or termination of
the Plan will not impair a Participant’s rights under his or her
then-outstanding Stock Award without his or her written consent except as
provided in subsection (vii) below.



--------------------------------------------------------------------------------



(vi)    To amend the Plan in any respect the Compensation Committee deems
necessary or advisable, including, without limitation, to make the Plan or Stock
Awards granted under the Plan exempt from or compliant with the requirements for
nonqualified deferred compensation under Section 409A of the Code, subject to
the limitations, if any, of applicable law. Except as otherwise provided in the
Plan or a Stock Award Agreement, no amendment of the Plan will materially impair
a Participant’s rights under an outstanding Stock Award unless (1) the Company
requests the consent of the affected Participant, and (2) such Participant
consents in writing.
(vii)    To submit any amendment to the Plan for shareholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Rule 16b-3.
(viii)    To approve forms of Stock Award Agreements for use under the Plan and
to amend the terms of any one or more Stock Awards, including, but not limited
to, amendments to provide terms more favorable to the Participant than
previously provided in the Stock Award Agreement, subject to any specified
limits in the Plan that are not subject to Compensation Committee
discretion; provided however, that a Participant’s rights under any Stock Award
will not be impaired by any such amendment unless (A) the Company requests the
consent of the affected Participant, and (B) such Participant consents in
writing. Notwithstanding the foregoing, (1) a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Compensation
Committee, in its sole discretion, determines that the amendment, taken as a
whole, does not materially impair the Participant’s rights, and (2) subject to
the limitations of applicable law, if any, the Compensation Committee may amend
the terms of any one or more Stock Awards without the affected Participant’s
consent (A)  to clarify the manner of exemption from, or to bring the Stock
Award into compliance with, Section 409A of the Code; or (B) to comply with
other applicable laws or listing requirements.
(ix)    Generally, to exercise such powers and to perform such acts as the
Compensation Committee deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan or Stock Awards.
(x)    To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States (provided that Compensation Committee
approval will not be necessary for immaterial modifications to the Plan or any
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction).
(c) Delegation to Subcommittee.
(i)    General. The Compensation Committee may delegate some or all of the
administration of the Plan to a Subcommittees of independent Directors. If
administration of the Plan is delegated to a Subcommittee, the Subcommittee will
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Compensation Committee that have been delegated to the
Subcommittee (and references in this Plan to the Compensation Committee will
thereafter be to the Subcommittee, as applicable). Any delegation of
administrative powers will be reflected in resolutions, not inconsistent with
the provisions of the Plan, adopted from time to time by the Compensation
Committee or Subcommittee (as applicable). The Compensation Committee may retain
the authority to concurrently administer the Plan with the Subcommittee and may,
at any time, revest in the Compensation Committee some or all of the powers
previously delegated.
(ii)    Rule 16b-3 Compliance. The Subcommittee may consist solely of two or
more Non-Employee Directors, in accordance with Rule 16b-3.
(d) Effect of Compensation Committee’s Decision. All determinations,
interpretations and constructions made by the Compensation Committee in good
faith will not be subject to review by any person and will be final, binding and
conclusive on all persons.
3.    SHARES SUBJECT TO THE PLAN.
(a)    Share Reserve.
2



--------------------------------------------------------------------------------



(i)    Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards from and after the Effective Date will not exceed 1,000,000 shares (the
“Share Reserve”).
(ii)    For clarity, the Share Reserve in this Section 3(a) is a limitation on
the number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3.(a) does not limit the granting of Stock Awards
except as provided in Section 7(a).
(iii)    Shares may be issued in connection with a merger or acquisition as
permitted by NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable rule,
and such issuance will not reduce the number of shares available for issuance
under the Plan.
(b)    Reversion of Shares to the Share Reserve. If a Stock Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than stock), such expiration, termination or
settlement will not reduce (or otherwise offset) the number of shares of Common
Stock that may be available for issuance under the Plan. If any shares of Common
Stock issued pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares that are forfeited or
repurchased will revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company in satisfaction of tax withholding
obligations with respect to a Stock Award or as consideration for the exercise
or purchase price of a Stock Award will again become available for issuance
under the Plan.
(c)    Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.    ELIGIBILITY.
(a) Eligibility for Specific Stock Awards. Stock Awards may be granted to newly
hired Employees who were not previously an employee of the Company or an
Affiliate or who are entering into employment following a bona fide period of
non-employment with the Company or an Affiliate.
5.    PROVISIONS RELATING TO OPTIONS.
Each Option will be in such form and will contain such terms and conditions as
the Compensation Committee deems appropriate. All Options will be designated
Nonstatutory Stock Options at the time of grant, and, if certificates are
issued, a separate certificate or certificates will be issued for shares of
Common Stock purchased on exercise of each type of Option. The provisions of
separate Options need not be identical; provided, however, that each Option
Agreement will conform to (through incorporation of provisions hereof by
reference in the applicable Option Agreement or otherwise) the substance of each
of the following provisions:
(a)    Term. No Option will be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.
(b)    Exercise Price.  The exercise or strike price of each Option will be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Stock Award is granted.
Notwithstanding the foregoing, an Option may be granted with an exercise or
strike price lower than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Stock Award if such Stock Award is granted
pursuant to an assumption of or substitution for another option or stock
appreciation right pursuant to a Transaction and in a manner consistent with the
provisions of Section 409A of the Code and, if applicable, Section 424(a) of the
Code.
3



--------------------------------------------------------------------------------



(c)    Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Compensation Committee in its sole
discretion, by any combination of the methods of payment set forth below. The
Compensation Committee will have the authority to grant Options that do not
permit all of the following methods of payment (or otherwise restrict the
ability to use certain methods) and to grant Options that require the consent of
the Company to use a particular method of payment. The permitted methods of
payment are as follows:
(i)    by cash, check, bank draft or money order payable to the Company;
(ii)    pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;
(iv)    by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company will accept a cash
or other payment from the Participant to the extent of any remaining balance of
the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued. Shares of Common Stock will no longer be subject to
an Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or
(v)    in any other form of legal consideration that may be acceptable to the
Compensation Committee and specified in the applicable Option Agreement.
(d)    Transferability of Options. The Compensation Committee may, in its sole
discretion, impose such limitations on the transferability of Options as the
Compensation Committee will determine. In the absence of such a determination by
the Compensation Committee to the contrary, the following restrictions on the
transferability of Options will apply:
(i)    Restrictions on Transfer. An Option will not be transferable except by
will or by the laws of descent and distribution (or pursuant to subsections
(ii) and (iii) below), and will be exercisable during the lifetime of the
Participant only by the Participant. The Compensation Committee may permit
transfer of the Option in a manner that is not prohibited by applicable tax and
securities laws. Except as explicitly provided herein, neither an Option may be
transferred for consideration.
(ii)    Domestic Relations Orders. Subject to the approval of the Compensation
Committee or a duly authorized Officer, an Option may be transferred pursuant to
the terms of a domestic relations order, official marital settlement agreement
or other divorce or separation instrument as permitted by Treasury Regulation
1.421-1(b)(2).
(iii)    Beneficiary Designation. Subject to the approval of the Compensation
Committee or a duly authorized Officer, a Participant may, by delivering written
notice to the Company, in a form approved by the Company (or the designated
broker), designate a third party who, upon the death of the Participant, will
thereafter be entitled to exercise the Option and receive the Common Stock or
other consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option and receive the
Common Stock or other consideration resulting from such exercise. However, the
Company may prohibit designation of a beneficiary at any time, including due to
any conclusion by the Company that such designation would be inconsistent with
the provisions of applicable laws.
(e)    Vesting Generally. The total number of shares of Common Stock subject to
an Option may vest and become exercisable in periodic installments that may or
may not be equal. The Option may be subject to such other
4



--------------------------------------------------------------------------------



terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of performance goals or other criteria)
as the Compensation Committee may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 5(f) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.
(f)    Termination of Continuous Service. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option (to the extent that the Participant was entitled to
exercise such Stock Award as of the date of termination of Continuous Service)
within the period of time ending on the earlier of (i) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the applicable Option Agreement, and
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option within the applicable time frame, the Option (as
applicable) will terminate.
(g)    Extension of Termination Date. If the exercise of an Option following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option as set forth in
the applicable Option Agreement. In addition, unless otherwise provided in a
Participant’s Option Agreement, if the sale of any Common Stock received upon
exercise of an Option following the termination of the Participant’s Continuous
Service (other than for Cause) would violate the Company’s insider trading
policy, then the Option will terminate on the earlier of (i) the expiration of a
period of time (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Common Stock received upon
exercise of the Option would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option as set forth in
the applicable Option Agreement.
(h)    Disability of Participant. Except as otherwise provided in the applicable
Option Agreement or other agreement between the Participant and the Company, if
a Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise such Option as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date twelve (12) months following such termination of
Continuous Service (or such longer or shorter period specified in the Option
Agreement), and (ii) the expiration of the term of the Option as set forth in
the Option Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option within the applicable time
frame, the Option (as applicable) will terminate.
(i)    Death of Participant. Except as otherwise provided in the applicable
Option Agreement or other agreement between the Participant and the Company, if
(i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Option Agreement for exercisability after the termination of
the Participant’s Continuous Service (for a reason other than death), then the
Option may be exercised (to the extent the Participant was entitled to exercise
such Option as of the date of death) by the Participant’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Participant’s death, but only
within the period ending on the earlier of (i) the date eighteen (18) months
following the date of death (or such longer or shorter period specified in the
Option Agreement), and (ii) the expiration of the term of such Option as set
forth in the Option Agreement. If, after the Participant’s death, the Option is
not exercised within the applicable time frame, the Option (as applicable) will
terminate.
(j)    Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Option Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option will terminate immediately upon such
Participant’s
5



--------------------------------------------------------------------------------



termination of Continuous Service, and the Participant will be prohibited from
exercising his or her Option from and after the time of such termination of
Continuous Service.
(k)    Non-Exempt Employees. If an Option is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option will not be first exercisable for any shares of Common Stock
until at least six (6) months following the date of grant of the Option
(although the Stock Award may vest prior to such date). Consistent with the
provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
Employee dies or suffers a Disability, (ii) upon a Transaction in which such
Option is not assumed, continued, or substituted, (iii) upon a Change in
Control, or (iv) upon the Participant’s retirement (as such term may be defined
in the Participant’s Option Agreement, in another agreement between the
Participant and the Company, or, if no such definition, in accordance with the
Company’s then current employment policies and guidelines), the vested portion
of any Options may be exercised earlier than six (6) months following the date
of grant. The foregoing provision is intended to operate so that any income
derived by a non-exempt employee in connection with the exercise or vesting of
an Option will be exempt from his or her regular rate of pay. To the extent
permitted and/or required for compliance with the Worker Economic Opportunity
Act to ensure that any income derived by a non-exempt employee in connection
with the exercise, vesting or issuance of any shares under any other Stock Award
will be exempt from the employee’s regular rate of pay, the provisions of this
Section 5(l) will apply to all Stock Awards and are hereby incorporated by
reference into such Option Agreements.
6.    PROVISIONS OF RESTRICTED STOCK UNIT AWARDS.
(a)    Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the
Compensation Committee deems appropriate. The terms and conditions of Restricted
Stock Unit Award Agreements may change from time to time, and the terms and
conditions of separate Restricted Stock Unit Award Agreements need not be
identical. Each Restricted Stock Unit Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
(i)    Consideration. At the time of grant of a Restricted Stock Unit Award, the
Compensation Committee will determine the consideration, if any, to be paid by
the Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Compensation Committee, in its sole discretion, and permissible under
applicable law.
(ii)    Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Compensation Committee may impose such restrictions on or conditions to the
vesting of the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.
(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Compensation Committee and
contained in the Restricted Stock Unit Award Agreement.
(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Compensation Committee, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.
(v)    Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Compensation Committee and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Compensation Committee, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Restricted Stock Unit Award in such manner as determined by the Compensation
Committee. Any additional shares covered by the Restricted
6



--------------------------------------------------------------------------------



Stock Unit Award credited by reason of such dividend equivalents will be subject
to all of the same terms and conditions of the underlying Restricted Stock Unit
Award Agreement to which they relate.
(vi)    Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
7.    COVENANTS OF THE COMPANY.
(a)    Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.
(b)    Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise or vesting of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
(or other applicable law) the Plan, any Stock Award or any Common Stock issued
or issuable pursuant to any such Stock Award. If, after reasonable efforts and
at a reasonable cost, the Company is unable to obtain from any such regulatory
commission or agency the authority that counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
will be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.
A Participant will not be eligible for the grant of a Stock Award or the
subsequent issuance of cash or Common Stock pursuant to the Stock Award if such
grant or issuance would be in violation of any applicable securities law.
(c)    No Obligation to Notify or Minimize Taxes. The Company will have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.
8.    MISCELLANEOUS.
(a)    Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards will constitute general funds of
the Company.
(b)    Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Compensation Committee, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant. In the event that the
corporate records (e.g., Compensation Committee consents, resolutions or
minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Stock Award Agreement or related grant documents
as a result of a clerical error in the papering of the Stock Award Agreement or
related grant documents, the corporate records will control and the Participant
will have no legally binding right to the incorrect term in the Stock Award
Agreement or related grant documents.
(c)    Shareholder Rights. No Participant will be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Stock Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to the Stock Award has been entered into the books and
records of the Company.
(d)    No Employment or Other Service Rights. Nothing in the Plan, any Stock
Award Agreement or any other instrument executed thereunder or in connection
with any Stock Award granted pursuant thereto will confer upon
7



--------------------------------------------------------------------------------



any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or will affect
the right of the Company or an Affiliate to terminate the employment of an
Employee with or without notice and with or without cause, and any applicable
provisions of the corporate law of the state or foreign jurisdiction in which
the Company or the Affiliate is domiciled or incorporated, as the case may be.
(e)    Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee) after the date of
grant of any Stock Award to the Participant, the Compensation Committee has the
right in its sole discretion to (x) make a corresponding reduction in the number
of shares or cash amount subject to any portion of such Stock Award that is
scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Stock Award. In the event of
any such reduction, the Participant will have no right with respect to any
portion of the Stock Award that is so reduced or extended.
(f)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, will be inoperative if (A) the issuance of the shares upon
the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
(g)    Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to a Stock Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Stock Award; provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law (or such lesser amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from a Stock Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Stock Award Agreement.
(h)    Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(i)    Deferrals. To the extent permitted by applicable law, the Compensation
Committee, in its sole discretion, may determine that the delivery of Common
Stock or the payment of cash, upon the exercise, vesting or settlement of all or
a portion of any Stock Award may be deferred and may establish programs and
procedures for deferral elections to be made by Participants. Deferrals by
Participants will be made in accordance with Section 409A of the Code.
Consistent with Section 409A of the Code, the Compensation Committee may provide
for distributions while a Participant is still an employee or otherwise
providing services to the Company. The Compensation Committee is authorized to
make deferrals of Stock Awards and determine when, and in what annual
percentages, Participants
8



--------------------------------------------------------------------------------



may receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
(j)    Compliance with Section 409A of the Code. Unless otherwise expressly
provided for in a Stock Award Agreement, the Plan and Stock Award Agreements
will be interpreted to the greatest extent possible in a manner that makes the
Plan and the Stock Awards granted hereunder exempt from Section 409A of the
Code, and, to the extent not so exempt, in compliance with Section 409A of the
Code. If the Compensation Committee determines that any Stock Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the Stock Award Agreement evidencing such Stock Award will incorporate the
terms and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code, and to the extent a Stock Award Agreement is
silent on terms necessary for compliance, such terms are hereby incorporated by
reference into the Stock Award Agreement. Notwithstanding anything to the
contrary in this Plan (and unless the Stock Award Agreement specifically
provides otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding a Stock Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six (6) months following the date of such Participant’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six (6) month period elapses, with the balance paid thereafter on the
original schedule.
(k)    Clawback/Recovery. All Stock Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Compensation Committee may impose
such other clawback, recovery or recoupment provisions in a Stock Award
Agreement as the Compensation Committee determines necessary or appropriate,
including but not limited to a reacquisition right in respect of previously
acquired shares of Common Stock or other cash or property upon the occurrence of
an event constituting Cause. No recovery of compensation under such a clawback
policy will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company or an Affiliate.
9.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.
(a)    Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Compensation Committee will appropriately and proportionately adjust:
(i) the class(es) and maximum number of securities subject to the Plan pursuant
to Section 3(a), and (ii)  the class(es) and number of securities and price per
share of stock subject to outstanding Stock Awards. The Compensation Committee
will make such adjustments, and its determination will be final, binding and
conclusive.
(b)    Dissolution. Except as otherwise provided in the Stock Award Agreement,
in the event of a Dissolution of the Company, all outstanding Stock Awards
(other than Stock Awards consisting of vested and outstanding shares of Common
Stock not subject to a forfeiture condition or the Company’s right of
repurchase) will terminate immediately prior to the completion of such
Dissolution, and the shares of Common Stock subject to the Company’s repurchase
rights or subject to a forfeiture condition may be repurchased or reacquired by
the Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Compensation Committee
may, in its sole discretion, cause some or all Stock Awards to become fully
vested, exercisable and/or no longer subject to repurchase or forfeiture (to the
extent such Stock Awards have not previously expired or terminated) before the
Dissolution is completed but contingent on its completion.
(c)    Transactions. The following provisions will apply to Stock Awards in the
event of a Transaction unless otherwise provided in the Stock Award Agreement or
any other written agreement between the Company or any Affiliate and the
Participant or unless otherwise expressly provided by the Compensation Committee
at the time of
9



--------------------------------------------------------------------------------



grant of a Stock Award. In the event of a Transaction, then, notwithstanding any
other provision of the Plan, the Compensation Committee may take one or more of
the following actions with respect to Stock Awards, contingent upon the closing
or completion of the Transaction:
(i)    arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the shareholders of the Company pursuant to the Transaction);
(ii)    arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Stock
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
(iii)    accelerate the vesting, in whole or in part, of the Stock Award (and,
if applicable, the time at which the Stock Award may be exercised) to a date
prior to the effective time of such Transaction as the Compensation Committee
determines (or, if the Compensation Committee does not determine such a date, to
the date that is five (5) days prior to the effective date of the Transaction),
with such Stock Award terminating if not exercised (if applicable) at or prior
to the effective time of the Transaction; provided, however, that the
Compensation Committee may require Participants to complete and deliver to the
Company a notice of exercise before the effective date of a Transaction, which
exercise is contingent upon the effectiveness of such Transaction;
(iv)    arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;
(v)    cancel or arrange for the cancellation of the Stock Award, to the extent
not vested or not exercised prior to the effective time of the Transaction, in
exchange for such cash consideration (or no consideration), if any, as the
Compensation Committee, in its sole discretion, may consider appropriate; and
(vi)    make a payment, in such form as may be determined by the Compensation
Committee equal to the excess, if any, of (A) the value of the property the
Participant would have received upon the exercise of the Stock Award immediately
prior to the effective time of the Transaction, over (B) any exercise price
payable by such holder in connection with such exercise. For clarity, this
payment may be zero ($0) if the value of the property is equal to or less than
the exercise price. Payments under this provision may be delayed to the same
extent that payment of consideration to the holders of the Company’s Common
Stock in connection with the Transaction is delayed as a result of escrows, earn
outs, holdbacks or any other contingencies.
The Compensation Committee need not take the same action or actions with respect
to all Stock Awards or portions thereof or with respect to all Participants. The
Compensation Committee may take different actions with respect to the vested and
unvested portions of a Stock Award.
(d)    Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration will
occur.
10.    PLAN TERM; EARLIER TERMINATION OR SUSPENSION OF THE PLAN.
(a)    Plan Term. The Compensation Committee may suspend or terminate the Plan
at any time. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.
11.    EFFECTIVE DATE OF PLAN.
This Plan will become effective on the Effective Date.
10



--------------------------------------------------------------------------------



12.    CHOICE OF LAW.
To the extent that United States federal laws do not otherwise control, this
Plan and all determinations made and actions taken pursuant to this Plan shall
be governed by the internal laws of the State of New York, and construed
accordingly, except for those matters subject to The Companies Act, 1981 of
Bermuda (as amended), which shall be governed by Bermuda law, without giving
effect to principles of conflicts of laws, and construed accordingly.
13.    Definitions. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:
(a)    “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The
Compensation Committee will have the authority to determine the time or times at
which “parent” or “subsidiary” status is determined within the foregoing
definition.
(b)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure, or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(c)    “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s willful
failure substantially to perform his or her duties and responsibilities to the
Company or deliberate violation of a Company policy; (ii) such Participant’s
commission of any act of fraud, embezzlement, dishonesty or any other willful
misconduct that has caused or is reasonably expected to result in material
injury to the Company; (iii) unauthorized use or disclosure by such Participant
of any proprietary information or trade secrets of the Company or any other
party to whom the Participant owes an obligation of nondisclosure as a result of
his or her relationship with the Company; or (iv) such Participant’s willful
breach of any of his or her obligations under any written agreement or covenant
with the Company. The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause will be made by the
Company, in its sole discretion. Any determination by the Company that the
Continuous Service of a Participant was terminated with or without Cause for the
purposes of outstanding Stock Awards held by such Participant will have no
effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.
(d)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the
11



--------------------------------------------------------------------------------



percentage of the then outstanding voting securities Owned by the Subject Person
over the designated percentage threshold, then a Change in Control will be
deemed to occur;
(ii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; provided, however, that a merger, consolidation or similar
transaction will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities represent more than 50% of the
combined voting power of the surviving Entity;
(iii)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
shareholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; provided, however, that a
sale, lease, exclusive license or other disposition of all or substantially all
of the consolidated assets of the Company and its Subsidiaries will not
constitute a Change in Control under this prong of the definition if the
outstanding voting securities representing more than 50% of the combined voting
power of the acquiring Entity; or
(iv)    individuals who, on the date the Plan is adopted by the Board of
Directors of the Company, are members of the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the members of the
Board; provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
will, for purposes of this Plan, be considered as a member of the Incumbent
Board.
Notwithstanding the foregoing definition or any other provision of the Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply.
(e)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(f)    “Common Stock” means the common shares of the Company.
(g)    “Company” means Myovant Sciences Ltd., an exempted limited company
incorporated under the laws of Bermuda, with its registered office at Clarendon
House, 2 Church Street, Hamilton HM11, Bermuda, or any successor to all or
substantially all of its businesses by merger, amalgamation, consolidation,
purchase of assets, or otherwise.
(h)    “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.
(i)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or
12



--------------------------------------------------------------------------------



payment of a fee for such service, will not cause a Director to be considered a
“Consultant” for purposes of the Plan. Notwithstanding the foregoing, a person
is treated as a Consultant under this Plan only if a Form S-8 Registration
Statement under the Securities Act is available to register either the offer or
the sale of the Company’s securities to such person.
(j)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate as an Employee is not interrupted or terminated. A
change in the capacity in which the Participant renders service to the Company
or an Affiliate as an Employee, Director or Consultant or a change in the Entity
for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s service with the Company or an
Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Compensation Committee in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or to a Director will not constitute an
interruption of Continuous Service. To the extent permitted by law, the
Compensation Committee or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service will be
considered interrupted in the case of (i) any leave of absence approved by the
Compensation Committee or chief executive officer, including sick leave,
military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s leave
of absence policy, in the written terms of any leave of absence agreement or
policy applicable to the Participant, or as otherwise required by law. In
addition, to the extent required for exemption from or compliance with
Section 409A of the Code, the determination of whether there has been a
termination of Continuous Service will be made, and such term will be construed,
in a manner that is consistent with the definition of “separation from service”
as defined under Treasury Regulation Section 1.409A-1(h) (without regard to any
alternative definition thereunder).
(k)    “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization or
business combination transaction of the Company with or into another
corporation, entity or person, or the direct or indirect acquisition (including
by way of a tender or exchange offer) by any person, or persons acting as a
group, of beneficial ownership or a right to acquire beneficial ownership of
shares representing a majority of the voting power of the then outstanding
shares of capital stock of the Company.
(l)    “Director” means a member of the Board of Directors of the Company.
(m)    “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Compensation
Committee on the basis of such medical evidence as the Compensation Committee
deems warranted under the circumstances.
(n)    “Dissolution” means when the Company has completely wound up its affairs
and dissolved in accordance with the Companies Act 1981 of Bermuda.
(o)    “Effective Date” means the date the Plan is adopted by the Compensation
Committee.
(p)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.
(q)    “Entity” means a corporation, partnership, limited liability company or
other entity.
(r)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
13



--------------------------------------------------------------------------------



(s)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, an underwriter
temporarily holding securities pursuant to an offering of such securities, an
Entity Owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their Ownership of stock of the Company;
or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
(t)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Compensation Committee, the closing sales
price for such stock as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Compensation Committee deems
reliable.
(ii)    Unless otherwise provided by the Compensation Committee, if there is no
closing sales price for the Common Stock on the date of determination, then the
Fair Market Value will be the closing selling price on the last preceding date
for which such quotation exists.
(iii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Compensation Committee in good faith and in a
manner that complies with Sections 409A.
(u)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S -K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(v)    Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an incentive stock option within the
meaning Section 422 of the Code.
(w)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
(x)    “Option” means a Nonstatutory Stock Option to purchase shares of Common
Stock granted pursuant to the Plan.
(y)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.
(z)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(aa)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly,
14



--------------------------------------------------------------------------------



through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(bb)    “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
(cc)    “Plan” means this Myovant Sciences Ltd. 2020 Inducement Plan.
(dd)     “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(a).
(ee) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.
(ff) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(gg)  “Rule 405” means Rule 405 promulgated under the Securities Act.
(hh) “Securities Act” means the Securities Act of 1933, as amended.
(ii) “Stock Award” means any right to receive Common Stock granted under the
Plan, including a Nonstatutory Stock Option or a Restricted Stock Unit Award.
(jj) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.
(kk) “Subcommittee” means a committee of two (2) or more independent Directors
to whom authority has been delegated by the Compensation Committee in accordance
with Section 2(c).
(ll) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).
(mm) “Transaction” means a Corporate Transaction or a Change in Control. To the
extent required for compliance with Section 409A of the Code, in no event will a
Transaction be deemed to have occurred if such transaction is not also a “change
in the ownership or effective control of” the Company or “a change in the
ownership of a substantial portion of the assets of” the Company as determined
under Treasury Regulations Section 1.409A-3(i)(5) (without regard to any
alternative definition thereunder). The Compensation Committee may, in its sole
discretion and without a Participant’s consent, amend the definition of
“Transaction” to conform to the definition of “Change in Control” under
Section 409A of the Code, and the regulations thereunder, to the extent required
for compliance with Section 409A of the Code.
15

